UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN (State or other jurisdiction of incorporation or organization) 39-0482000 (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) 53403 (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The number of shares outstanding of the registrant's common stock, $0.625 par value, was 46,535,527 at February 4, 2011. MODINE MANUFACTURING COMPANY INDEX PART I.FINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 39 Item 4. Controls and Procedures. 44 PART II.OTHER INFORMATION 44 Item 1. Legal Proceedings. 44 Item1A. Risk Factors. 44 Item 6. Exhibits. 44 SIGNATURE 45 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements. MODINE MANUFACTURING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS For the three and nine months ended December 31, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) Three months ended December31 Nine months ended December31 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring (income) expense ) 13 ) Impairment of long-lived assets Income from operations Interest expense Other income – net ) Earnings (loss) from continuing operations before income taxes ) Provision for income taxes Earnings (loss) from continuing operations ) ) Earnings (loss) from discontinued operations (net of income taxes) - ) ) Loss on sale of discontinued operations (net of income taxes) Net earnings (loss) $ $ $ ) $ ) Earnings (loss) from continuing operations per common share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Net earnings (loss) per common share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 1 Index MODINE MANUFACTURING COMPANY CONSOLIDATED BALANCE SHEETS December 31, 2010 and March 31, 2010 (In thousands, except per share amounts) (Unaudited) December31, 2010 March31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short term investments Trade receivables, less allowance for doubtful accounts of $1,952 and $2,831 Inventories Deferred income taxes and other current assets Total current assets Noncurrent assets: Property, plant and equipment – net Investment in affiliates Goodwill Intangible assets – net Assets held for sale Other noncurrent assets Total noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term debt $ $ Long-term debt – current portion 60 Accounts payable Accrued compensation and employee benefits Income taxes Accrued expenses and other current liabilities Total current liabilities Noncurrent liabilities: Long-term debt Deferred income taxes Pensions Postretirement benefits Other noncurrent liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (See Note 20) Shareholders' equity: Preferred stock, $0.025 par value, authorized 16,000 shares, issued - none - - Common stock, $0.625 par value, authorized 80,000 shares, issued 47,080 and 46,815 shares Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock at cost: 554 shares ) ) Deferred compensation trust - ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 2 Index MODINE MANUFACTURING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended December 31, 2010 and 2009 (In thousands) (Unaudited) Nine months ended December31 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss with net cash provided by operating activities: Depreciation and amortization Impairment of long-lived assets Other – net ) Net changes in operating assets and liabilities, excluding dispositions ) Net cash (used for) provided by operating activities ) Cash flows from investing activities: Expenditures for property, plant and equipment ) ) Proceeds from dispositions of assets Proceeds from sale of assets held for sale and discontinued operations Settlement of derivative contracts ) ) Other – net Net cash used for investing activities ) ) Cash flows from financing activities: Short-term debt – net ) Borrowings of long-term debt Repayments of long-term debt ) ) Book overdrafts ) ) Issuance of common stock - Other – net ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash 83 Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The notes to unaudited condensed consolidated financial statements are an integral part of these statements. 3 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) Note 1: Overview The accompanying condensed consolidated financial statements were prepared in conformity with generally accepted accounting principles (GAAP) in the United States applied on a basis consistent with those principles used in the preparation of the annual consolidated financial statements of Modine Manufacturing Company (Modine or the Company) for the year ended March 31, 2010.The financial statements include all normal recurring adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim periods.Results for the first nine months of fiscal 2011 are not necessarily indicative of the results to be expected for the full year. These financial statements should be read in conjunction with the consolidated financial statements and related notes in Modine’s Annual Report on Form 10-K for the year ended March 31, 2010. Note 2: Significant Accounting Policies Restricted cash:At December 31, 2010 and March 31, 2010, the Company had long-term restricted cash of $2,208 and $1,926, respectively, included in other noncurrent assets to secure long-term employee compensation arrangements for certain employees in Europe.At March 31, 2010, the Company had long-term restricted cash of $4,000 included in other noncurrent assets primarily as collateral for unrealized losses on commodity derivatives with JPMorgan Chase Bank, N.A. as the counterparty.There was no collateral required on commodity derivatives at December 31, 2010. Assets held for sale:Assets held for sale totaling $2,450 and $9,870 at December 31, 2010 and March 31, 2010, respectively, represent certain facilities that the Company has closed and is currently marketing for sale.During the three months ended December 31, 2010, the Company sold one of the facilities previously classified as held for sale for net proceeds of $7,302 and recognized a gain on the sale of $2,232, which has been reflected as a component of selling, general and administrative expenses.For the nine months ended December 31, 2010, the Company sold three facilities previously classified as held for sale for net proceeds of $8,841 and recognized a gain on the sales of $3,258, which has been reflected as a component of selling, general and administrative expenses. Environmental expenditures:The Company capitalizes environmental expenditures related to current operations that qualify as property, plant and equipment or substantially increase the economic value or extend the useful life of an asset.All other expenditures are expensed as incurred.Environmental expenditures that relate to an existing condition caused by past operations are expensed.If a loss arising from environmental matters is probable and can be reasonably estimated, the Company records the amount of the estimated loss, or the minimum estimated liability when the loss is estimated using a range, and no point within the range is more likely than another. Trade receivables:The Company enters into accounts receivable factoring programs from time to time to sell accounts receivables without recourse to third-party financial institutions.Sales of accounts receivable are reflected as a reduction of accounts receivable on the consolidated balance sheets and the proceeds are included in the cash flows from operating activities in the consolidated statements of cash flows.During the three and nine months ended December 31, 2010 the Company sold $17,970 and $23,934 of accounts receivable, respectively.During the three and nine months ended December 31, 2009, the Company sold $3,340 and $7,839 of accounts receivable, respectively.During the three and nine months ended December 31, 2010, a loss on the sale of accounts receivables of $98 and $142, respectively, was recorded in the consolidated statements of operations.During the three and nine months ended December 31, 2009, a loss on the sale of accounts receivables of $26 and $58, respectively, was recorded in the consolidated statements of operations.This loss represented implicit interest on the transactions. 4 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) Out of period adjustments:During the second quarter of fiscal 2011, the Company identified a $3,292 postretirement curtailment gain related to the closure of the Harrodsburg, Kentucky manufacturing facility, of which $2,944 related to prior periods and $348 related to the second quarter.The Company recorded $1,217 in the Original Equipment – North America segment during the second quarter of fiscal 2011 for the portion of the postretirement curtailment gain that should have been recorded in the fourth quarter of fiscal 2010.The Company performed a quantitative analysis of the impact of this adjustment on previously issued financial statements, and further considered qualitative factors including the impact of this adjustment on recent and historical earnings trends and that there was no impact on compensation or covenant compliance.After considering the collective quantitative and qualitative factors, the Company determined this adjustment was not material to the fiscal 2010 financial statements or the second quarter fiscal 2011 financial statements.As a result of these adjustments, costs of sales decreased $1,217, pre-tax and post-tax results increased $1,217 and diluted loss per share from continuing operations decreased $0.03 for the nine months ended December 31, 2010. In addition, during the second quarter of fiscal 2011, the Company determined that $1,727 of the previously mentioned postretirement curtailment gain should have been recorded during the first quarter of fiscal 2011 and identified a $972 gain from a commercial settlement in the Original Equipment – Europe segment that should have been recorded during the first quarter of fiscal 2011.After considering similar qualitative and quantitative factors to those previously discussed, the Company determined these first quarter adjustments, totaling $2,699, were not material to the previously issued first quarter fiscal 2011 financial statements.Accordingly, the Company revised its year-to-date results in the quarterly report for the second quarter of fiscal 2011 and will revise the first quarter fiscal 2011 results prospectively in future filings.The revised first quarter fiscal 2011 results (which are reflected in the results for the nine months ended December 31, 2010) reflect decreased cost of sales of $2,699 million, increased provision for income taxes of $414, increased income from continuing operations of $2,285 and increased diluted earnings per share from continuing operations of $0.05. Accounting standards changes and new accounting pronouncements:In June 2009, the Financial Accounting Standards Board (FASB) issued guidance on accounting for transfers of financial assets, which requires entities to provide more information regarding sales of securitized financial assets and similar transactions, particularly if the entity has continuing exposure to the risks related to transferred financial assets.The guidance eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets and requires additional disclosures.This guidance is effective for the Company on a prospective basis on or after April 1, 2010 and had no impact on the consolidated financial statements. In October 2009, the FASB issued updated guidance on revenue arrangements with multiple deliverables, which addresses the unit of accounting for multiple-deliverable arrangements and revises the method by which consideration is allocated among the units of accounting.The overall consideration is allocated to each deliverable by establishing a selling price for individual deliverables based on a hierarchy of evidence, including vendor-specific objective evidence, other third party evidence of the selling price or the reporting entity’s best estimate of the selling price of individual deliverables in the arrangement.This guidance is effective for the Company on a prospective basis on or after April 1, 2011. Note 3: Employee Benefit Plans During the three months ended December 31, 2010 and 2009, the Company recorded compensation expense of $1,076 and $1,057, respectively, related to its defined contribution employee benefit plans.During the nine months ended December 31, 2010 and 2009, the Company recorded compensation expense of $3,084 and $3,730, respectively, related to its defined contribution employee benefit plans. 5 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) During the three and nine months ended December 31, 2010, the Company elected to contribute $2,529 and $14,628, respectively, to its U.S. pension plans. During the nine months ended December 31, 2009, the Company recorded settlement charges of $281 related to payments made from the Modine Manufacturing Company Supplemental Executive Retirement Plan. During the nine months ended December 31, 2010, the Company recorded a postretirement curtailment gain of $3,292 related to the closure of the Harrodsburg, Kentucky manufacturing facility. Costs for Modine's pension and postretirement benefit plans for the three and nine months ended December 31, 2010 and 2009 include the following components: Three months ended December31 Nine months ended December31 Pension Postretirement Pension Postretirement Service cost (income) $ $ $
